Title: From John Adams to Thomas Jefferson, 22 June 1819
From: Adams, John
To: Jefferson, Thomas



my dear Sir.
Quincy June 22d. 1819—

May I inclose you one of the greatest curiositys and one of the deepest Mysterys that ever occoured to me—It is in the Essex Register of June the 5th. 1819.—it is entitled from the Raleigh Register Declaration of Independence—How is it possible that this paper should have been concealed from me to this day—had it been communicated to me in the time of it—I know, if you do not know that it would have been printed in every Whig News-paper upon this Continent—you know if I had possessed it I would have made the Hall of Congress Echo—and re-echo, with it fifteen Mongths before your Declaration of Independence—.
What a poor ignorant, malicious, short-sighted, Crapulous Mass, is Tom Pains Common Sense; in Comparision with this paper—had I known it I would have Commented upon it—from the day you entered Congress till the fourth of July 1776.—The Genuine sense of America at that time moment was never so well expressed before nor since.—Richard Caswell, William Hooper, and Joseph Hugh’s the then Representatives of North Carolina in Congress you knew as well as I do—and you know that the Unanimity of the States finally depended on the Vote of Joseph Hughes—and was finally determined by him—and yet History is to ascribe the American Revolution to Thomas Pain—Sat verbum sapient—
I am my dear Sir your invariable friend—
John Adams